Dissenting Opinion by
Mr. Justice Cohen:
Section 806(c) provides that “the loss of . . . both legs . . . shall constitute total disability” unless the Board shall otherwise determine.
I do not agree that the Board may make that determination by relying solely on the wages earned now and those earned before the accident. There are so many variables that must be evaluated in making the determination of total disability that present earnings in contrast to the earnings at the time of the accident afford an inaccurate appraisement of total disability.
The majority’s reliance on the earnings of the claimant in deciding whether claimant is or is not totally disabled is too rigid a construction to place on an act that requires a liberal interpretation. I would remand this ease to the referee so that a proper record could be made which would take into consideration the many factors other than the relationship between the present earnings and the earnings at the time of the accident. See Unora v. Glen Alden Coal Company, 377 Pa. 7, 104 A. 2d 104 (1954).
Mr. Justice Jones joins in this dissenting opinion.